Citation Nr: 0109230	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  96-49 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

The propriety of the initial 30 percent rating assigned for 
the veteran's service-connected degenerative disc disease, 
left (non dominant) shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to March 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Louisville RO, which established service connection for left 
rotator cuff disease (left shoulder disability) and assigned 
a 20 percent evaluation effective February 23, 1996.  

In March 1997, the veteran testified at a personal hearing at 
the RO before a hearing officer.  In April 1997, the hearing 
officer determined that a 30 percent rating was warranted 
from the date of service connection.  However, as a higher 
evaluation is available for the veteran's disability, and the 
veteran is presumed to seek the maximum available benefit for 
a disability, the claim remains viable on appeal.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Thereafter, the veteran 
timely the assigned evaluation to the Board.  

In December 1997, the Board remanded this case for further 
development and adjudication.  In July 1998, the RO 
recharacterized the veteran's disability as degenerative disc 
disease, left (non-dominant) shoulder.  In September 1999, 
the Board again remanded this case for further development 
and adjudication.  Because the veteran has disagreed with the 
initial rating assigned for his shoulder disability, the 
Board has recharacterized the issue as involving the 
propriety of the assignment of the initial evaluation.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board notes that the issue of entitlement to a total 
disability rating for compensation purposes was also in 
appellate status, but in July 2000, the veteran withdrew that 
issue from appeal.  He did so in writing in compliance with 
38 C.F.R. § 20.204.

The Board also notes that in correspondence received in 
January 2001, the veteran's representative raised the issue 
of entitlement to an effective date for service connection 
prior to February 1996.  The Board refers this issue to the 
RO for proper action.


FINDINGS OF FACT

1.  Since the effective date of the grant of service 
connection for degenerative disc disease, left (non dominant) 
shoulder in February 1996, that disorder has been manifested, 
primarily, by painful and limited motion of the left 
arm/shoulder which is accompanied by muscle weakness and some 
muscle atrophy at the superior lateral aspect of the shoulder 
and atrophy of the posterior shoulder girdle over the 
scapula.  

2.  The veteran's left shoulder disability includes a sharp, 
bony prominence posteriorly and a little laterally to the 
acromion which is very painful with palpation and has been 
described as a "stepoff" there on his left shoulder.  


CONCLUSIONS OF LAW

1.  As the assignment of the initial 30 rating for 
degenerative disc disease, left (non-dominant) shoulder, on 
the basis of limitation of motion, is proper, the criteria 
for a higher evaluation have not been met.  38 U.S.C.A. §1155 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107);  38 C.F.R. §§ 4.1-4.7, 4.10, 4.20, 4.27, 4.71a, 
Diagnostic Codes 5200, 5201, 5202; 4.73, Diagnostic Codes 
5301-5309 (2000).  

2.  The criteria for separate, initial 10 percent rating for 
deformity of the left shoulder characterized as a sharp, bony 
prominence posteriorly and a little laterally to the 
acromion, that is painful to palpation, are met.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.20, 4.27, 4.118, 
Diagnostic Code 7804 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that VA's duty to assist the 
appellant in developing all evidence pertinent to the claim 
has been met.  In this regard, the Board notes that the 
veteran has been informed of the evidence necessary to 
substantiate his claim and provided an opportunity to submit 
such evidence.  Moreover, VA has conducted reasonable efforts 
to assist him in obtaining evidence necessary to substantiate 
his claim.  In this respect, the RO has made numerous 
attempts to develop the record and has obtained the veteran's 
service medical records and post-service treatment records.  
The Board notes that the veteran recently indicated that he 
had been treated by 2 private physicians in the 1980's, Drs. 
Fugle and Mitchell.  However, in February 1998, the Board 
requested these records and these physicians sent the 
veteran's treatment records which were available.  The Board 
notes that the veteran was in fact treated in the 1980's by 
these physician, but their medical reports are not pertinent 
to the current claim for a higher rating because they predate 
the effective date of service connection, February 1996.  
Also, as noted, they were already requested to send all their 
records and it is presumed that they did send all available 
records.  With regard to current medical evidence, all 
available medical evidence has been requested and obtained 
and the veteran indicated that there was no further evidence.  
In addition, the veteran has been afforded 4 VA examinations 
in order to determine the current level of severity of his 
service-connected left shoulder disability.  Thus, the Board 
finds that the claim is ready to be reviewed on the merits.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  



Background

In February 1996, the veteran's claim for service connection 
for a left shoulder disability was received.  In conjunction 
with his claim, the service medical records were reviewed and 
a VA examination was conducted.  

The service medical records showed that prior to service, it 
was noted that the veteran had a history of traumatic 
dislocation of the left shoulder, but there was no evidence 
of left shoulder disability upon entrance into service.  
Thereafter, the veteran reported having left shoulder pain 
after a sea bag fell on his shoulder.  The veteran was 
hospitalized and his shoulder was casted.  X-rays revealed 
slight flattening of the head of the left humerus on the 
lateral aspect that suggested the possibility of hatch 
deformity.  In addition, definite osteoporosis of the left 
shoulder girdle was shown.  It was noted that the possibility 
of an acute suppurative arthritis or tuberculous arthritis of 
the shoulder joint could not be ruled out by x-ray.  Further 
x-rays showed changes consistent with healing of an 
inflammatory lesion and recalcifications.  Thereafter, the 
veteran continued to complain of left shoulder pain and was 
treated for his complaints thereof.  

In March 1996, the veteran was afforded a VA examination.  At 
that time, the veteran reported that he had learned to adapt 
to his left shoulder impairment.  He indicated that he did a 
"special maneuver" to raise his left arm.  It was noted 
that he sort of rotated his arm posteriorly and then 
anteriorly and could fully abduct on that side.  The examiner 
indicated that the veteran was possibly dislocating his 
shoulder during this maneuver.  On passive range of motion, 
there was pain with abduction between 45 and 90 degrees.  
There was audible and palpable crepitus in the shoulder with 
range of motion.  There was pain with internal and external 
rotation although range of motion was noted to be almost 
full, at 75 to 80 degrees.  There was a rather sharp, bony 
prominence posteriorly and a little laterally to what the 
examiner suspected to be acromion which was very painful with 
palpation.  Upon testing the rotator cuff muscles, the 
examiner noted that the supraspinous was obviously disrupted 
when this muscle was isolated.  The veteran could offer no 
resistance.  External rotators were also weak at about 3 to 
3-/5.  Internal rotators were quite strong at 5-/5.  The 
examiner indicated that he reviewed the x-rays with the 
radiologist who felt that the veteran's humerus was partially 
shaved in an attempt to reinsert his muscles.  X-rays also 
showed a displaced bone fragment from the acromion, which 
correlated with what the examiner had felt on examination.  
There was a question of whether the shoulder was dislocated 
on the x-ray film.  The displaced bony fragment from the 
acromion was obviously an old fracture as it was well 
corticated.  The diagnosis was chronic cuff disease/tear with 
profound limitations in the use of the left shoulder.  

In an April 1996 rating decision, service connection was 
granted for left rotator cuff disease and a 20 percent rating 
was assigned, effective February 23, 1996 (the date of 
receipt of the veteran's claim).  The veteran appealed this 
determination.  

In January 1997, the veteran was afforded another VA 
examination.  At that time, the veteran indicated that he had 
deep and severe pain under his left axilla as well as in the 
deep posterior joint space which lasted 1 to 2 hours at a 
time and which occurred 2 to 3 times a day.  The veteran 
related that his left shoulder creaked and cracked a lot and 
occasionally came out of the socket once or twice a month.  
He related that he would push it back in.  The veteran 
reported that he had noticed decreased range of motion and 
said that he was limited in what he could do and that he 
could not perform manual labor.  The veteran related that he 
could not lift objects over his head because he had no 
strength and his shoulder popped out of joint.  The veteran 
related that he was unable to comb his hair and had 
difficulty dressing himself.  The veteran also regretted that 
he was unable to fish.  

Physical examination revealed no evidence of swelling.  The 
veteran did have a deformity as part of his acromial process 
was gone and he had a "stepoff" there on his left shoulder.  
The veteran had pain with palpation over the area of the 
removed acromial process.  The veteran had crepitus with 
motion as well.  The range of motion on flexion of the left 
should revealed passive range of motion to 110 degrees and 
active to 80 degrees.  On rotation, the veteran could not get 
his shoulder abducted enough to do external or internal 
rotation.  His abduction was 55 degrees actively and 90 
degrees passively.  Pain was noted on movement.  X-rays were 
taken which revealed high riding of the left shoulder with 
spurring of the subcarinal region consistent with chronic 
rotator cuff tear.  The irregularity of insertion of the 
supraspinous tendon of the greater tuberosity was also noted.  
There was irregularity noted along the humeral head medially 
on the internal rotation view.  There was likely traumatic in 
origin.  Degenerative changes of the left acromioclavicular 
joint were well seen.  There appeared to be no appreciable 
changes since the prior study.  The examiner's impression was 
status post surgery of the left shoulder with residual pain 
causing decreased function.  

In March 1997, the veteran was afforded a personal hearing 
before a hearing officer at the RO.  At that time, he 
testified that he had pain on movement, that his left 
shoulder popped and cracked, and that he had decreased 
motion.  He related that he basically could not lift his left 
arm, but had perfected special maneuvers which allowed him 
some use of his left arm, but he could not lift anything  The 
veteran related that he had been told that he could never 
work again due to his left arm being unable to function.  In 
addition, he related that his left arm/shoulder disability 
prevented him from engaging in many leisure activities.  

In April 1997, the hearing officer determined that a 30 
percent rating was warranted from the date of service 
connection.  

In March 1998, medical records dated in the 1980's were 
received from Drs. Fugle and Mitchell.  These records 
basically confirmed that the veteran was treated during the 
1980's for his left shoulder disability.  

In May 1998, the veteran was afforded another VA examination.  
At that time, the veteran continued to complain of pain, 
weakness, and limitation of motion of the left shoulder.  The 
veteran related that he was last employed as a janitor 10 
years ago, but quit working to take care of his wife who had 
Huntington's Chorea.  The examiner specifically asked if the 
veteran quit work due to his left shoulder disability, but he 
indicated that he quit work due to his wife's illness.  The 
veteran stated that he had learned to work around his left 
shoulder disability even though his left shoulder has caused 
impairment.  

Physical examination revealed a deformity of the left 
shoulder with marked atrophy of the musculature at the 
superior lateral aspect of the shoulder.  There was a 
depression between the acromion process and the head of the 
humerus consistent with loss of rotator cuff substance.  The 
deltoid muscles seemed to be reasonably strong and not 
particularly atrophied.  There was obvious absence of muscle 
tissue deep to the deltoid.  There was a superficial scar 
three inches in length over the anterior/superior aspect of 
the left shoulder laterally.  There was also significant 
atrophy of the posterior shoulder girdle over the scapula.  
The veteran had limitation of motion of the left shoulder and 
he had to elevate his left arm.  He abducted to about 60 
degrees and then externally rotated the shoulder in a 
cogwheel dysrhythmic fashion and elevated his left hand to 
about 150 degrees.  He had limited internal rotation to 60 
degrees and external rotation to 30 degrees.  There was 
crepitation on all motion of the left shoulder.  There was 
obvious weakness on abduction, flexion, and internal and 
external rotation.  The veteran had normal range of motion in 
his left elbow, forearm, wrist, and fingers of the left hand.  
The examiner noted that the veteran had deformity of the left 
shoulder with a significant loss of musculature within the 
substance of the rotator cuff.  He also demonstrated weakness 
and dysrhythmia on all motion and had limitation of motion in 
the left shoulder.  X-rays revealed deformity with surgical 
absence of the lateral portion of the acromion process.  
There were moderately severe degenerative changes involving 
the glenohumeral joint and also the acromioclavicular joint.  
There was a defect in the head of the humerus at the level of 
the inferior aspect of the glenoid.  

The diagnoses were chronic tear of the rotator cuff of the 
left shoulder; degenerative arthritis of the glenohumeral 
joint of the left shoulder; degenerative arthritis of the 
acromioclavicular joint of the left shoulder; and marked 
muscular atrophy of the left shoulder.  It was the examiner's 
opinion that the veteran had a significant disability in his 
left shoulder related to a chronic tear of the rotator cuff.  
It was noted that the veteran had an attempted repair of the 
torn rotator cuff, which was not effective.  He also had 
degenerative arthritis of the shoulder joint and 
acromioclavicular joint of the left shoulder.  In addition, 
the examiner noted that the veteran's history was also 
somewhat suggestive of recurrent dislocations of the left 
shoulder associated with the weak musculature and capsular 
structures about the left shoulder.  The examiner further 
opined that the veteran's employability would be quite 
limited to jobs not requiring lifting and/or any substantial 
use of the left arm.  The examiner indicated that the 
veteran's functional limitations were attributable to pain, 
weakness, and mechanical loss of motion.  The examiner stated 
that the veteran's symptoms were undoubtedly increased during 
flare-ups of pain.  It was noted that the veteran had learned 
to compensate to some degree for his lack of motion and 
strength by substitutionary functions at the left shoulder.  
However, the examiner noted that with the significant 
disability that he exhibited, it would be difficult for him 
to satisfactorily carry out the requirements of any gainful 
type of employment. 

In a July 1998 rating decision, the RO recharacterized the 
veteran's disability as degenerative disc disease, left (non-
dominant) shoulder.  

In February 2000, the veteran was afforded another VA 
examination.  At that time, it was noted that the veteran was 
right-hand dominant.  The veteran indicated that he had 
almost constant pain in his left shoulder and some in his 
neck.  The veteran indicated that he took Naprosyn for the 
pain.  Physical examination revealed that the veteran was 
able to abduct on the left to 70 degrees.  He was able to 
forward flex on the left to 70 degrees.  He was able to 
externally rotate on the left to 15 degrees.  He was able to 
internally rotate on the left to 80 degrees.  The veteran had 
exquisite pain throughout the left shoulder, making the exam 
extremely difficult as he moved and twitched with every 
attempted manipulation.  Rotator cuff strength was 4-/5 on 
the left.  The veteran had impingement symptoms and extreme 
crepitus on the left.  X-rays revealed degenerative changes 
in the glenohumeral joint and also the acromioclavicular 
joint.  

The impression was rotator cuff deficiency.  Although the 
examiner opined that the veteran's arthritis was not related 
to his rotator cuff deficiency, the veteran's arthritis of 
the left shoulder is already service-connected as part of his 
left shoulder disability.  The examiner indicated that the 
veteran's left shoulder was quite disabling to him on 
examination and the examiner would not expect him to perform 
any job that required lifting.  However, the examiner opined 
that the veteran could do secretarial work.  

In a May 2000 addendum, the February 2000 VA examiner 
confirmed that the veteran was right-hand dominant.  The 
examiner also indicated that the veteran had a moderate 
degree of functional loss during flare-ups with pain.  Given 
his examination, the examiner indicated that the veteran 
would be unable to perform work that involved heavy lifting 
or above-head work.  

In a June 2000 supplemental statement of the case, the RO 
determined that this case should not be submitted to the 
Director of Compensation and Pension Services for an 
extraschedular evaluation.  


Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  When 
an unlisted disability is encountered, it will be permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (2000).When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7 (2000).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999).  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1 (1999); Schafrath v. Derwinski, 1 
Vet. App. 589 (1995).  

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") emphasized the distinction between a new claim for 
an increased evaluation of a service-connected disability and 
a case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  In Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), the Court held that the current 
level of disability is of primary importance when assessing 
an increased rating claim.  However, in cases such as this 
one, the Francisco rule does not apply; rather, VA must 
assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the 
claim-a practice known as "staged rating."  

In this case,  the RO effectively considered the 
appropriateness of its initial evaluation under the 
applicable rating criteria in conjunction with the submission 
of additional evidence at various times during the pendency 
of the appeal.  The Board considers this to be tantamount to 
a determination of whether "staged rating" was appropriate; 
thus, the Board finds that a remand of the case would not be 
productive, as it would not produce a markedly different 
analysis on the RO's part, or give rise to markedly different 
arguments on the veteran's part.  Furthermore, in view of the 
Board's determinations, as indicated below, "staged rating" 
is not warranted in this case.

The medical evidence cited to above reflects that, since the 
February 1996 effective date of the grant of service 
connection, the veteran has demonstrated painful and limited 
motion of the left shoulder which is accompanied by muscle 
weakness and some muscle atrophy at the superior lateral 
aspect of the shoulder and atrophy of the posterior shoulder 
girdle over the scapula.  There is also audible and palpable 
crepitus in the shoulder.  The veteran also has a rather 
sharp, bony prominence posteriorly and a little laterally to 
the acromion which is very painful with palpation.  Also, 
there is a depression between the acromion process and the 
head of the humerus consistent with loss of rotator cuff 
substance and obvious absence of muscle tissue deep to the 
deltoid.  The veteran also has a superficial scar three 
inches in length over the anterior/superior aspect of the 
left shoulder laterally.  

Consistent with the provisions governing evaluation of 
arthritis, the veteran's degenerative joint disease has been 
rated under Diagnostic Code 5201, on the basis of limitation 
of arm motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010.  Under Diagnostic Code 5201, limitation of motion to 25 
degrees from the side is considered 30 percent disabling for 
the minor arm.  

Other impairment of the humerus is rated under Diagnostic 
Code 5202.  Other that code, for the minor extremity, loss of 
head of the humerus (flail shoulder) warrants a 70 rating; 
nonunion of the humerus (false flail joint) warrants a 50 
rating, and fibrous union of the humerus warrants a 40 
percent rating.  The Board notes that ankylosis is defined in 
the rating schedule as "complete bony fixation."  38 C.F.R. 
§ 4.71a, Diagnostic Code 5286 (2000).  The Court has 
indicated that ankylosis is "immobility and consolidation of 
a joint."  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  
Diagnostic Code 5200 rates favorable ankylosis of the 
scapulohumeral joint with abduction to 60 degrees, reaching 
the mouth and head, as 20 percent for the minor arm.  
Intermediate ankylosis, between favorable and unfavorable, 
warrants a 30 percent evaluation.  Unfavorable ankylosis with 
abduction limited to 25 degrees is assigned a 40 percent 
evaluation.  The Board further notes that degenerative 
arthritis when established by X-ray findings will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  

Following its review of the medical evidence of record dated 
since the effective date of the grant of service connection, 
in light of the applicable rating criteria, the Board finds 
that the veteran's left shoulder disability has been properly 
evaluated as 30 percent disabling based on limitation of 
motion of the left shoulder/arm.  

The Board notes that it has been medically demonstrated that 
the veteran has significant impairment of his left shoulder.  
A review of the evidence shows that the veteran's abduction 
has ranged from between 45 and 90 degrees during the period 
beginning with the effective date of service connection to 
the current time.  He has functional limitations that are 
attributable to pain, weakness, and mechanical loss of 
motion.  It is also likely that his symptoms increase during 
flare-ups of pain.  The veteran has apparently learned to 
compensate to some degree for his lack of motion and strength 
by substitutionary functions at the left shoulder.  While the 
Board recognizes the severity of the veteran's left shoulder 
disability, the Board finds that the veteran is adequately 
compensated at the maximum 30 percent level, for overall 
disability comparable to motion limited to 25 degrees from 
the side.  The Board  notes that the currently assigned 30 
percent rating takes into consideration of the effects of 
pain and weakness prohibiting full movement as described in 
38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 202 
(1995), and, as the veteran has been assigned the maximum 
evaluation for the non-dominant arm,  no higher evaluation is 
assignable based on consideration of these factors, alone.  
See Johnston v. Brown, 10 Vet. App. 80 (1997); Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).

Moreover, there are no findings pertinent to the left arm 
disability that would warrant a higher evaluation under any 
other potentially applicable diagnostic code.  While, as 
first indicated in the service records, there is a slight 
flattening of the head of the humerus, the evidence does not  
show that the veteran has (or has disability comparable to) 
fibrous union or nonunion of the humerus, or loss of the head 
of the humerus.  Likewise, there is no evidence of ankylosis 
of the scapulohumeral joint.  While, as indicated above, the 
veteran's disabling has significantly limited his left arm 
motion, the fact remains that, even with pain and other 
factors, motion has still been possible, and at no point has 
the disability reflected either ankylosis (in which there is 
no motion), or disability comparable to ankylosis.  Hence, 
assignment of a higher evaluation under either Diagnostic 
Code 5200 or 5202 is warranted.  

Finally, the Board has considered whether, given the 
veteran's with loss of rotator cuff substance and obvious 
absence of muscle tissue deep to the deltoid, a higher 
evaluation would be assigned if the veteran were evaluated on 
the basis of residual muscle injury, under 38 C.F.R. § 4.73.  
Significantly, however, the diagnostic codes pertinent to 
movement of the arm and shoulder provide a maximum evaluation 
of 30 percent for the non-dominant arm/shoulder.  See 
Diagnostic Codes 5301-5309.  

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  The Board also 
has considered whether this case presents so exceptional or 
so unusual a picture to warrant referral of the matter for 
assignment of a higher evaluation on an extra-schedular 
basis, pursuant to 38 C.F.R. § 3.321(b)(1).  The Board cannot 
assign such a rating in the first instance.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  In 
this regard, the Board notes that the disability is not 
objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating); to 
warrant frequent periods of hospitalization; or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the Board is not required to remand the 
claim to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell, 9 Vet. App. at 338-9; 
Floyd v. Brown, 9 Vet. App. at 96; Shipwash, 8 Vet. App. at 
227.  

Under these circumstances, the Board must find that  
assignment of the initial 30 rating for left shoulder 
disability, based on limitation of motion, was proper, and 
that the criteria for a higher evaluation, on that basis, 
have not been met.  See 38 U.S.C.A. §1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107);  38 C.F.R. §§ 
4.7, 4.71a, Diagnostic Codes 5200, 5201, 5202; 4.73, 
Diagnostic Codes 5301-5309 (2000).  

The Board observes, however, that the medical evidence shows 
that the veteran's left shoulder disability includes a sharp, 
bony prominence posteriorly and a little laterally to the 
acromion which is very painful with palpation.  This has been 
described as a "stepoff" there on his left shoulder.  The 
Board finds that this deformity may be rated analogous to 
scarring/deformity of the skin.  Under the rating schedule, 
scars that are superficial, tender and painful on objective 
demonstration are rated as 10 percent disabling under 
Diagnostic Code 7804.  Under Diagnostic Code 7805, other 
scars are rated based on the limitation of function of the 
part affected.  In this case, the veteran already has a 
rating based on limitation of motion of the left 
arm/shoulder.  The Board finds, however, that a separate 10 
percent rating may be assigned, by analogy to a tender and 
painful scar, for his left shoulder deformity that is very 
painful to palpation.  See Esteban v. Brown, 6 Vet.ap. 259, 
261 (1994) (permitting separate evaluations for separate 
problems arising from the same injury if they do not 
constitute the same disability or same manifestation under 38 
C.F.R. § 4.14). 

Therefore, a separate, initial 10 percent rating for 
deformity of the left shoulder characterized as a sharp, bony 
prominence posteriorly and a little laterally to the 
acromion, that is painful to palpation, is warranted.   See 
38 U.S.C.A. §1155 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107);  38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 
7804 (2000).  




ORDER

As the initial 30 percent rating assigned for the veteran's 
service-connected degenerative disc disease, left (non 
dominant) shoulder, on the basis of limitation of motion, is 
appropriate, a higher evaluation is denied.

A separate, initial 10 percent rating for deformity of the 
left shoulder characterized as a sharp, bony prominence 
posteriorly and a little laterally to the acromion, that is 
painful to palpation, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 

